Citation Nr: 9918863	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  95-05 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for rheumatic heart 
disease, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from January 1958 to December 
1973.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a July 1994 rating 
decision of the St. Petersburg, Florida Regional Office 
(hereinafter "the RO") which, in pertinent part, continued 
a 30 percent disability evaluation for the veteran's service-
connected rheumatic heart disease.  In July 1998, the Board 
remanded this appeal to the RO to obtain private and/or 
Department of Veterans Affairs (hereinafter "VA") treatment 
records and to afford the veteran a VA cardiovascular 
examination.  The veteran has been represented throughout 
this appeal by the American Legion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's cardiovascular disorder is productive of no 
more than valvular heart disease (including rheumatic heart 
disease) with a workload of greater than 5 METs, but not 
greater than 7 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or X-ray.  

3.  The veteran's cardiovascular disorder, alternatively 
considered, is productive of no more than inactive rheumatic 
heart disease from the termination of an established service 
episode of rheumatic fever, or its subsequent recurrence, 
with cardiac manifestations, during the episode or 
recurrence, for 3 years, or a diastolic murmur with 
characteristic EKG manifestations or a definitely enlarged 
heart.  




CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for rheumatic heart disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
Part 4, including §§ 4.3, 4.7 and Diagnostic Code 7000 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claim is plausible and that all relevant facts have 
been properly developed.  Accordingly, an additional remand, 
in order to allow for further development of the record is 
not appropriate.  

I.  Historical Review

The veteran's service medical records indicate that he was 
seen in April 1958 with sharp pains in his chest.  It was 
noted that a physical examination showed a systolic apical 
murmur.  A June 1958 treatment entry noted that the veteran 
's cardiac status was again under question.  The diagnosis, 
at that time, was rheumatic valvular heart disease.  An April 
1959 consultation sheet indicated an impression of functional 
aortic and mitral murmurs and that a small intravenous septal 
defect could not be ruled out.  A January 1960 examination 
report noted that the veteran had a grade I systolic blow 
radiating from the right parasternal area to the right neck.  
There was also a notation that the veteran had a functional 
murmur.  The veteran continued to receive treatment for 
cardiovascular related problems throughout his period of 
service.  A February 1965 treatment entry noted an impression 
of rheumatic heart disease with aortic stenosis and aortic 
insufficiency compensated with cardiomyalgia, functional 
class II-B.  An August 1970 consultation report indicated an 
impression of history of rheumatic fever, aortic 
insufficiency (mild), aortic stenosis (minimal), normal heart 
size, sinus rhythm, compensated.  The December 1973 
separation examination report noted that the veteran had 
organic heart disease, probably rheumatic etiology; aortic 
insufficiency, mild; and aortic stenosis, minimal class II-B.  

In January 1974, service connection was granted for rheumatic 
heart disease.  A 30 percent disability evaluation was 
assigned which has remained in effect.  

II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  The Board 
notes that the regulations governing the evaluation of 
cardiovascular disorders were amended as of January 12, 1998.  
See 62 FEDERAL REGISTER 65207 (1997) (to be codified at 
38 C.F.R. §§ 4.100-4.102).  The Board observes that the 
regulations applicable as of January 12, 1998, are more 
favorable to the pending claim for an increased rating.  
Therefore, the Board concludes that the veteran's claim will 
be evaluated under the new regulations governing rheumatic 
heart disease.  See Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991) (when there has been a change in an applicable 
regulation after a claim has been filed, but before final 
resolution, the regulation most favorable to the claimant 
must be applied).  The regulations in effect as of January 
12, 1998, provide that a 30 percent evaluation is warranted 
for valvular heart disease (including rheumatic heart 
disease) with a workload of greater than 5 METs, but not 
greater than 7 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent evaluation requires more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs, but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. Part 4, Diagnostic Code 7000 (1998).  

Under the regulations in effect prior to January 12, 1998, a 
30 percent evaluation is warranted for inactive rheumatic 
heart disease from the termination of an established service 
episode of rheumatic fever, or its subsequent recurrence, 
with cardiac manifestations, during the episode or 
recurrence, for 3 years, or diastolic murmur with 
characteristic EKG manifestations or a definitely enlarged 
heart.  A 60 percent evaluation requires that the heart be 
definitely enlarged; severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia; 
with more than light manual labor precluded.  38 C.F.R. Part 
4, Diagnostic Code 7000 (1997).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

Private treatment records dated from July 1992 to October 
1994 indicated that the veteran was treated for disorders 
including his cardiovascular disorder.  A July 1992 
consultation report from Humana Hospital Orange Park related, 
as to an assessment, that the veteran presented with an 
atypical chest pain syndrome which was not suggestive of 
myocardial ischemia.  It was observed that the veteran had 
normal coronary arteries two years ago.  It was also reported 
that the veteran had a left carotid bruit suggesting 
atherosclerotic disease.  A July 1992 discharge summary 
indicated discharge diagnoses of aortic insufficiency and 
left ventricular hypertrophy.  

VA treatment records dated from March 1993 to May 1994 
indicated that the veteran was treated for several disorders.  
The veteran underwent a VA cardiovascular examination in June 
1994.  He reported that over the last one to two years, 
fatigue was his most prominent symptom as well as persistent 
episodes of chest pain.  It was noted that the chest pain was 
non-exertional and would come and go without exacerbating or 
alleviating factors.  The veteran denied any recurrence of 
rheumatic fever, hypertension, diabetes, elevated cholesterol 
or family history of cardiac disease.  The examiner noted 
that the veteran's blood pressure was 130/70.  There was a 
normal non-displaced point of maximal impulse.  The examiner 
reported that S1 and S2 were normal with a 1/6 systolic 
ejection murmur and a 1/6 short diastolic murmur heard best 
at the right upper sternal border and suprasternal notch.  
There was no radiation and there was a positive S4 gallop.  
The examiner indicated an impression of longstanding atypical 
chest pain.  The examiner commented that there was no 
coronary artery disease noted by a cardiac catheterization 
evaluation in 1990 and that there was a questionable 
gastrointestinal origin to the veteran's symptoms.  The 
examiner further remarked that the veteran had by history 
what was most likely an episode of rheumatic fever and that 
he had subsequently developed isolated aortic valvular 
regurgitant disease.  It was noted that although it was 
somewhat unusual to have pure aortic insufficiency secondary 
to rheumatic fever, it was a possibility.  The examiner 
indicated that by examination, the veteran had only mild 
aortic insufficiency only.  A June 1994 addendum to the 
examination report noted that results of an echocardiogram 
were reviewed and that such showed moderately severe aortic 
insufficiency and trace mitral regurgitation.  The examiner 
reported that the veteran would need close follow-up as he 
would need valve replacement in the future.  

In his August 1994 notice of disagreement, the veteran 
reported that if he exerted in any fashion, he would have 
shortness of breath, tightness and chest pain.  He stated 
that he did tell the VA physician, pursuant to his 
examination, that he would also have chest pain while sitting 
still.  

An October 1994 statement from Robert A. Greenberg, M.D., 
noted that the veteran complained of chest pains occurring 
one to two times a month.  It was noted that the chest pains 
occurred with almost any exertion, but also occasionally at 
rest.  The veteran reported that he would have immediate 
relief with Nitroglycerin.  Dr. Greenberg indicated that the 
veteran had no complications due to hypertension and that no 
clinical signs of congestive heart failure were noted.  Dr. 
Greenberg stated that there was no contraindication to a 
graded exercise test.  The impression included chest pains 
with both typical and atypical features.  It was also 
reported that the veteran should be able to perform most 
work-related activities that did not require strenuous 
exercise.  

VA treatment records dated from July 1994 to January 1995 
indicated that the veteran continued to receive treatment for 
disorders including his cardiovascular disorder.  An October 
1994 consultation report noted an assessment which included 
moderately severe aortic insufficiency.  A January 1995 entry 
noted that the veteran reported increased dyspnea on exertion 
over the previous year.  The assessment included aortic 
insufficiency with worsening symptoms.  Records from the 
Social Security Administration indicated that the veteran was 
receiving disability compensation.  

A physician certification by Kathryn French, M.D., for the 
purposes of a Disabled Residents Hunting Fishing License 
Application, indicated that the veteran was totally and 
permanently disabled due to rheumatic heart disease, aortic 
insufficiency with left ventricular hypertrophy and arthritis 
of the shoulders and cervical spine.  

A VA treatment record dated in July 1998 indicated that the 
veteran received additional treatment.  It was noted that the 
veteran felt fatigued, had poor exercise tolerance and 
indicated that he hurt all over.  His blood pressure was 
146/84.  The assessment included hypertension and aortic 
insufficiency.  

The veteran underwent a VA cardiovascular examination in 
December 1998.  He reported that he had felt much worse over 
the past six months and that he had increased episodes of 
lightheadedness approximately two to three times a week.  The 
veteran indicated that the episodes of lightheadedness were 
somewhat like blacking out, but not fully losing 
consciousness which could last seconds or fifteen minutes.  
It was noted that such was unrelated to any exertional 
activity.  It was observed that the veteran also reported a 
history of chest pain for the past ten years which he felt 
had worsened markedly over the last year.  The veteran 
described the pain as sharp in nature, jabbing and lasting 
seconds to minutes.  The examiner indicated that a review of 
the veteran's echocardiograms indicated that his ejection 
fraction continued to be preserved with an EF of 60 to 70 
percent.  It was also noted that the veteran continued to 
have a normal left ventricular size and moderate aortic 
insufficiency.  The examiner reported that the veteran did 
have some mild tricuspid regurgitation noted on the 
echocardiograms and that there were comments made that the 
veteran's function and aortic insufficiency had continued to 
remain stable throughout the years.  The examiner stated, in 
regards to the veteran's fatigue, that he was also treated 
for depression and post-traumatic stress disorder and that it 
was unclear how much of such symptoms contributed to the 
veteran's worsening over the last six months.  The examiner 
reported that the veteran's heart had a regular rate and 
rhythm with a 2/6 systolic murmur heard best in the left 
second intercostal space, nonradiating.  There was no 
diastolic murmur detected and the veteran's cardiac size was 
within normal limits.  It was noted that no S3, S4 or rub 
were detected.  The veteran's blood pressure was 140/90.  

As to an assessment, the examiner indicated that the veteran 
had a history of moderate aortic insufficiency for many 
years, which had not changed according to serial 
echocardiograms.  It was noted that the veteran had normal 
coronaries in 1990 on cardiac catheterization, despite having 
chest pain at that time and the same type of chest pain 
presently.  The examiner stated that with regard to the 
veteran's valvular disease, that was well documented by 
echocardiograms and cardiac catheterization, it was possible 
that the veteran had rheumatic fever in the past.  The 
examiner indicated that it was unusual to get aortic valve 
involvement solely without mitral involvement, but not 
impossible and that such could not be excluded as an etiology 
for the veteran.  The examiner stated, in regard to the 
veteran's worsening symptoms, that he would need to review 
the most recent echocardiogram to confirm that it was the 
same as previous echocardiograms over the last ten years.  
The examiner reported that he could not justify that the 
veteran's valvular disease was causing his worsening 
symptoms.  The examiner related that he did not find a 
widened pulse pressure, bounding pulses or an enlarged heart 
to lend evidence that his cardiac performance had decreased 
over time.  The examiner noted that the possible etiology of 
the veteran's worsening symptoms may have been his 
psychiatric disease.  The examiner indicated that he did not 
believe the veteran's chest pain was related to angina as his 
coronaries appeared to be normal back in 1990 when he was 
having the same kind of chest pain.  The examiner reported 
that it was possible that the veteran's valvular disease had 
not worsened over the last 15 to 20 years and that such was 
documented by the serial echocardiograms performed.  The 
examiner stated that once he received the most recent 
echocardiogram, and if it was the same, he must report that 
it was his conclusion that the veteran's condition had not 
worsened hemodynamically by the serial echocardiogram 
results.  The examiner indicated that he would estimate the 
veteran's metabolic equivalents at approximately 2 to 3 at 
the most.  In an addendum to the examination report, the 
examiner indicated that he had reviewed an echocardiogram 
from September 1998 and that such showed only mild aortic 
insufficiency, thus no progression of the veteran's disease.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of manifestations warranting 
more than a 30 percent evaluation under the new regulations.  
38 C.F.R. Part 4, Diagnostic Code 7000 (1998).  The Board 
notes that such regulations indicate that a 30 percent 
evaluation is warranted for valvular heart disease (including 
rheumatic heart disease) with a workload of greater than 5 
METs, but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  The most recent December 1998 VA 
cardiovascular examination report, to include an addendum by 
the examiner, indicated that the veteran reported that he 
felt much worse over the previous six months and that he had 
increased episodes of lightheadedness.  It was noted that 
such was unrelated to any exertional activity.  The veteran 
also reported a history of chest pain over the past ten years 
which he felt had worsened markedly over the last year.  The 
examiner indicated that the a review of the veteran's 
echocardiograms indicated that his ejection fraction 
continued to be preserved with an EF of 60 to 70 percent.  It 
was also observed that the veteran continued to have a normal 
left ventricular size and moderate aortic insufficiency.  The 
examiner further reported that the veteran's blood pressure 
was 140/90.  His heart had a regular rate and rhythm with a 
2/6 systolic murmur and that no diastolic murmur detected.  
It was noted that the veteran's cardiac size was within 
normal limits and that there was no S3, S4 or rub detected.  
As to an assessment, the examiner indicated that the veteran 
had a history of moderate aortic insufficiency which had not 
changed according to serial echocardiograms.  The examiner 
stated, in regard to the veteran's worsening symptoms, that 
he could not justify that the veteran's valvular disease was 
causing his worsening symptoms and noted that he did not find 
a widened pulse pressure, bounding pulse or an enlarged heart 
to lend evidence that his cardiac performance had decreased 
over time.  The examiner noted that the possible etiology of 
the veteran's worsening symptoms may have been his 
psychiatric disease.  The examiner further indicated that if 
the most recent echocardiogram was the same, he must report 
that it was his conclusion that the veteran's condition had 
not worsened hemodynamically by the serial echocardiogram 
results.  The examiner indicated that he would estimate that 
the veteran's metabolic equivalents at approximately 2 to 3 
at most.  In an addendum to the examination report, the 
examiner related that he had reviewed an echocardiogram from 
September 1998 and that it showed only mild aortic 
insufficiency, thus no progression of the veteran's disease.  

Additionally, the Board observes that an October 1994 VA 
consultation report noted an assessment which included 
moderately severe aortic insufficiency.  Also, an October 
1994 statement from Dr. Greenberg noted that the veteran had 
no clinical signs of congestive heart failure and that he 
should be able to perform most work-related activities that 
did not require strenuous exercise.  Further, the examiner 
pursuant to the June 1994 VA cardiovascular examination 
report, related an impression of long standing chest pain.  
The examiner indicated that by examination, the veteran had 
only mild aortic insufficiency.  However, in an addendum to 
the examination report, the examiner indicated that an 
echocardiogram showed moderately severe aortic insufficiency 
and trace mitral regurgitation.  At that time, the examiner 
commented that the veteran would need valve replacement in 
the future.  The Board observes that the medical evidence of 
record clearly fails to indicate that the veteran suffers 
from more than one episode of acute congestive heart failure 
in the past year, or; a workload of greater than 3 METs, but 
not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent as 
required for a 60 percent evaluation pursuant to the 
appropriate schedular criteria noted above.  The Board 
observes that the December 1998 VA cardiovascular examination 
report noted that the veteran's complaints of increased 
lightheadedness were unrelated to any exertional activity.  
Also, as noted above, the examiner indicated that he could 
not justify that the veteran's valvular disease was causing 
his worsening symptoms as he did not find a widened pulse 
pressure, bounding pulses or an enlarged heart.  Further, the 
examiner indicated that the veteran's condition had not 
worsened hemodynamically and that an echocardiogram showed 
only mild insufficiency.  Also, the veteran's ejection 
fraction was noted to be 60 to 70 percent.  The Board 
observes that the examiner did indicate that he would 
estimate the veteran's metabolic equivalents at approximately 
2 to 3 METs at the most.  However, there is no evidence that 
the veteran underwent an exercise stress test which was 
indicative of such results.  The examiner apparently just 
provided his own estimate of the veteran's METs.  The Board 
also notes that the October 1994 statement from Dr. Greenberg 
specifically reported that the veteran did not have clinical 
signs of congestive heart failure and that he could perform 
most work-related activities that did not require strenuous 
exercise.  The Board simply cannot conclude, based on the 
evidence of record, that the veteran suffers from 
symptomatology which more nearly meets the schedular criteria 
requisite to the assignment of a 60 percent evaluation.  See 
38 C.F.R. § 4.7 (1998).  

Additionally, to ensure that the veteran is not prejudiced by 
the Board's decision to evaluate him under the new 
regulations, the regulations in effect prior to January 12, 
1998, will also be examined to determine if an increased 
evaluation could be made thereunder.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  A 60 percent evaluation under the old 
criteria requires definite enlargement of the heart; severe 
dyspnea on exertion, elevation of systolic blood pressure, or 
such arrhythmias as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia; with more than light 
manual labor precluded..  38 C.F.R. Part 4, Diagnostic Code 
7000 (1997).  As noted above, the December 1998 VA 
cardiovascular examination report noted that the veteran's 
heart was not enlarged and that his blood pressure was 
140/90.  Further, the veteran's heart was noted to have a 
regular rate and rhythm.  Also, the October 1994 statement 
from Dr. Greenberg specifically noted that the veteran was 
able to perform most work-related activities that did not 
require strenuous exercise.  The Board observes that the 
evidence of record simply does not more nearly meet the 
criteria for a 60 percent evaluation pursuant to either the 
old or new regulations.  Accordingly, the Board concludes an 
increased evaluation for the veteran's service-connected 
rheumatic heart disease is not warranted.  


ORDER

An increased evaluation for rheumatic heart disease is 
denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

